Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/463,532, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The specification does not support “updating the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data,” as recited by independent claims 1 and 11, and the similar recitation of independent claim 16. Applicant’s published prior-filed specification recites “formats to specify execution of ‘create’, ‘read’, ‘update’ and ‘delete’ operations by the back-end business logic behavior” (see [0047]). However, the specification does not disclose updating a form by transmitting a portion of results. Thus, the specification also fails to disclose “updating the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data,” as recited by independent claims 1 and 11, and the similar recitation of independent claim 16.
Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “native computing system” in line 3 of the claim without any preceding article. Examiner suggests revising the limitation to recite “the native computing system.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 recites “native computing system” in line 3 of the claim without any preceding article. Examiner suggests revising the limitation to recite “the native computing system.” Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 recites “wherein the computer system is further configured to . . . processing the service request” in lines 1-3 of the claim, which is grammatically incorrect. Examiner suggests revising the limitation to recite “wherein the computer system is further configured to . . . process the service request.” Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18 recites “native computing system” in line 3 of the claim without any preceding article. Examiner suggests revising the limitation to recite “the native computing system.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “a native application module comprising the native application and being configured to perform one or more operations of forms processing within the native application to produce results from the native application” in claim 16.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the non-native system” in line 10 of the claim. It is unclear whether the limitation refers to “a non-native computing system,” recited by claim 1, line 2, or “a non-native system,” recited by claim 1, line 5. Examiner assumes that the limitation refers to “a non-native system,” recited by claim 1, line 5. Examiner suggests revising claim 1, line 5 to recite “the non-native system.”
Claim 1 recites the limitation "the one or more operations" in line 13 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the request emulator” in line 13 of the claim. It is unclear whether the limitation refers to “a request emulator,” recited by claim 7, line 5, or “a request emulator,” recited by claim 7, line 9. Examiner assumes that the limitation refers to “a request emulator,” recited by claim 7, line 9. Examiner suggests revising claim 7, line 9 to recite “the request emulator.”
Claim 10 recites the limitation "the request emulator" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites “the non-native system” in line 13 of the claim. It is unclear whether the limitation refers to “a non-native computing system,” recited by claim 11, line 5, or “a non-native system,” recited by claim 11, line 8. Examiner assumes that the limitation refers to “a non-native system,” recited by claim 11, line 8. Examiner suggests revising claim 11, line 8 to recite “the non-native system.”
Claim 11 recites the limitation "the one or more operations" in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “[t]he computer program product of claim 14, further comprising the sequence of instructions which, when executed by the processor, causes the processor to execute the set of acts, the set of acts further comprising: . . . configuring a request emulator remote from the non-native computing system . . . and modifying, at the request emulator, the service request into a modified service request that comprises information about the at least one form field identifier based in part or in whole upon at least one requirement of the native application residing on the native computing system” (emphasis added). Claim 14, upon which claim 15 depends, recites “[t]he computer program product of claim 11, further comprising the sequence of instructions which, when executed by the processor, causes the processor to execute the set of acts, the set of acts further comprising: identifying, at the non-native computing system, . . . [and] receiving, at the non-native computing system . . .” (emphasis added). It is unclear whether, according to claim 15, the acts performed at the non-native computing system and the acts performed at the request emulator are executed by a single processor or executed by separate processors remote from one another.
Claim 15 recites “the request emulator” in line 15 of the claim. It is unclear whether the limitation refers to “a request emulator,” recited by claim 15, line 7, or “a request emulator,” recited by claim 15, line 11. Examiner assumes that the limitation refers to “a request emulator,” recited by claim 15, line 11. Examiner suggests revising claim 15, line 11 to recite “the request emulator.”
Claim 16 recites “the computer system” in lines 13-14 of the claim. It is unclear whether the limitation refers to “[a] computer system,” recited by claim 16, line 1, or “a native computer system,” recited by claim 16, line 2. Examiner assumes that the limitation refers to “[a] computer system,” recited by claim 16, line 1. Examiner suggests revising claim 16, lines 13-14, to recite “the native computer system.”
Claim 16 recites “the service request” in line 10 of the claim. It is unclear whether the limitation refers to “a service request,” recited by claim 16, line 4, or “service request,” recited by claim 16, line 7. Examiner assumes that the limitation refers to “a service request,” recited by claim 16, line 4. Examiner suggests deleting “service request comprising at least one form field identifier and form data for forms processing with a native application on the native computing system, and” from claim 16, lines 7-9.
Claim 16 recites “the native application” in line 11 of the claim. It is unclear whether this limitation refers to “a native application,” recited by claim 16, line 5, or “a native application,” recited by claim 16, line 8. Examiner assumes that the limitation refers to “a native application,” recited by claim 16, line 5. Examiner suggests deleting “service request comprising at least one form field identifier and form data for forms processing with a native application on the native computing system, and” from claim 16, lines 7-9.
Claim 16 recites “the form data” in line 15 of the claim. It is unclear whether the limitation refers to “form data,” recited by claim 16, line 5, or “form data,” recited by claim 16, line 7. Examiner assumes that the limitation refers to “form data,” recited by claim 16, line 5. Examiner suggests deleting “service request comprising at least one form field identifier and form data for forms processing with a native application on the native computing system, and” from claim 16, lines 7-9.
Claim 16 recites “the at least one form field identifier” in lines 15-16 of the claim. It is unclear whether the limitation refers to “at least one form field identifier,” recited by claim 16, line 4, or “at least one form field identifier,” recited by claim 16, line 7. Examiner assumes that the limitation refers to   “at least one form field identifier,” recited by claim 16, line 4. Examiner suggests deleting “service request comprising at least one form field identifier and form data for forms processing with a native application on the native computing system, and” from claim 16, lines 7-9.
Claim 16 recites “the non-native system” in line 19 of the claim. It is unclear whether the limitation refers to “a non-native computing system,” recited by claim 16, lines 3-4, or “a non-native system,” recited by claim 16, lines 5-6. Examiner assumes that the limitation refers to “a non-native system,” recited by claim 16, lines 5-6. Examiner suggests revising claim 16, lines 5-6 to recite “the non-native system.”
Claim 20 recites “the request emulator” in line 13 of the claim. It is unclear whether the limitation refers to “a request emulator,” recited by claim 20, line 6, or “a request emulator,” recited by claim 20, line 10. Examiner assumes that the limitation refers to “a request emulator,” recited by claim 20, line 10. Examiner suggests revising claim 20, line 10 to recite “the request emulator.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al. (US Publication No. 2012/0173615) in view of Lin et al. (US Publication No. 2003/0036932).

As to claim 1, Greer teaches a computer-implemented method, comprising: 
receiving, by a native computing system [data broker engine] from a non-native computing system [client machine], a service request [location query] comprising at least one form field identifier [Name, MSISDN, Location] and form data [John Doe, 204 674 3462] for forms processing with a native application [adapter application] on the native computing system, and the service request originates from a non-native system (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a, [0037] for block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI, and [0038] for block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a, according to Table I, the name of a subscriber and MSISDN being mapped to a specific IMSI within Data Source 74a-1, and so the request from block 305 being mapped into the format associated with the Data Source Type and Link Type per Table 1, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, initiating a query with Name=John Doe and MSISDN=204 674 3462. The data broker engine receives from the client machine a location query comprising identifiers of table fields Name, MSISDN, and Location and table data John Doe and 204 674 3462. The adapter application on the data broker engine uses the location query to process tables. The location query originates from the client machine.);
identifying a form [Table 4] corresponding to the form data or the at least one form field identifier and stored at a location [Data Source 74a-4] accessible by the native system (see e.g., [0041] for the Data Source engine using the IMSI and required Location Resolution fields as an input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4 and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector. Table 4, which corresponds to the location field identifier, is identified. Table 4 is stored at Data Source 74a-4 accessible by the data broker engine.);
delivering the service request to the native application (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a. The location query is delivered to the adapter application.);
determining data filtering or formatting that comports to one or more requirements of the non-native system at least by executing a post-operation process (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0032] for data source 74a-2 as per Entry 1 linking the IMSI retrieved from Data Source 74a-1 to a set of defined location-query permissions as defined by the subscriber as prescribed via the following fields: Client Permissions=Always Allow; Client Permissions=Allow with Query; and Client Permissions=Always Deny, thus, the entries of Data Source 74a-2 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, may with a confirmation query to the device, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and MSISDN, such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted (or permitted upon an explicit confirmation query to the device) to ascertain the location of the subscriber via application 82a, while a query from an application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, the field Client Permissions=Always Allow lists the applications that a given device (as identified via an IMSI) is allowed to access without an explicit confirmation query to the subscriber, the field Client Permissions=Allow with Query lists the applications that a given device (as identified via an IMSI) is allowed to access with an explicit confirmation query to the subscriber, and the field Client Permissions=Always Deny lists the applications that a given device (as identified via an IMSI) is not allowed to access, [0041] for subsequent to the retrieval of the IMSI via Data Source 74a-1 per Table 1, the Data Source engine using the IMSI as an input field to retrieve the device permissions from Data Source 74a-2 and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an Client Permissions Always Allow=Yes given the input fields of IMSI=310150123498743 and Application=Weather Channel, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application determines whether or not to filter out a location by executing a query process on Table 2 after performing a query operation on Table 1. The filtering comports with the identity of the client machine and the table identifiers and table data provided by the client machine. The adapter application determines formatting that comports to the application used by the client machine  after preforming location query operations.);
generating results [location in client application format] for the forms processing by performing, at the native computing system, the one or more operations [mapping, determining permissions] at the native application on at least a portion of the form [location in data source format, IMSI] for the forms processing based at least in part upon the data filtering or the formatting (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for subsequent to the retrieval of the Client Permissions field via Data Source 74a-2 per Table 2, the Data Source engine using Application parameter as an input field to retrieve the Application Class and Required Location Resolution attributes from Data Source 74a-3, in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Application Class=Information and Required Location Resolution=Cell/Sector given the input field of Application=Weather Channel, subsequent to the retrieval of the Application Class and Required Location Resolution fields via Data Source 74a-3 per Table 3, the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application generates the location in the client application format by performing mapping operations, at the data broker engine, on the location in the data source format. The mapping is based on the formatting. The adapter application also generates the location in the client application format by performing the operation of determining client permissions, at the data broker engine, on the IMSI. Determining client permissions is based on the filtering.); 
updating the form (see e.g., [0034] for Data Source 74a-4 being linked to a location service, which is configured to ascertain the particular location of a given IMSI using for example, time delay of arrival triangulation (TDOA) techniques from base stations in communication with the telephony device of the given IMSI, or to query an global positioning system (GPS) chipset that is onboard the given telephony device. Table 4 is updated with the particular location of a given IMSI.); and
transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The location is transmitted from the data broker engine to the client machine. The Name, MSISDN, and Location table field identifiers and John Doe and 204 674 3462 table data are used to obtain the location being transmitted.).
Greer does not specifically disclose updating the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data. However, Lin teaches
updating the form [database] by transmitting at least a portion of the results [reservation order] from the native computing system [Server] to the non-native system [Client] using the at least one form field identifier [identifiers of order detail categories: statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients] and form data [order details] (see e.g., [0028] for the Server 110 writing a product order signal to be displayed into a display string and downloading to the Client 130 (step 210), when the Client 130 receives the string signals, displaying and providing them to clients to write and modify, then uploading them to the Server 110 (step 220), when the Server receives the above mentioned signal, registering the signal first, next, storing them in a Session array to generate a reservation order, after the reservation order is generated, the Server 110 sending it back to the Client 130 (step 230), the Client 130 displaying the product reservation order and allowing the client to modify related information, and after the client's confirmation , the reservation order being uploaded to the Server 110 again (step 240), and finally, the Server 110 writing the received reservation order into the database and encrypting it (step 250) and [0035] for order details including statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients. The database is updated by transmitting the reservation order from the Server to the Client using order details and identifiers of categories of order details, such as statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer to update the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data, as taught by Lin, for the benefit of enabling the client to confirm the accuracy of the results prior to updating the results in the form (see e.g., Lin, [0028]). 

As to claim 2, the limitations of parent claim 1 have been discussed above. Greer teaches 
sending the at least the portion of the results from a middleware component [adapter application] to the non-native system (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The location is sent from the adapter application to the client machine.), and processing the service request within the middleware component that is stored at least partially in memory and functions in tandem with at least one microprocessor (see e.g., [0024] for referring briefly to FIG. 2, an exemplary structure for each of the computing elements in FIG. 1 being shown in greater detail, the term "computing elements" referring to, in FIG. 1, data broker engine 66, and components of each computing element being interconnected by a microcomputer comprised of one or more central processing units 220 connected to volatile memory 224 (e.g. random access memory) and non-volatile memory 228 (e.g. FLASH memory, hard disc drive(s), redundant array of inexpensive disc(s) (RAID)), [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, and [0036] for method 300 being performed by adapter application 86a at engine 66a. The location query is processed within the adapter application. The adapter application is stored in the data engine’s memory and functions in tandem with the central processing unit of the data engine’s microcomputer.), wherein the at least one form field identifier is mapped to an operation of the native application (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, [0037] for block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI, [0038] for block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a, according to Table I, the name of a subscriber and MSISDN being mapped to a specific IMSI within Data Source 74a-1, and so the request from block 305 being mapped into the format associated with the Data Source Type and Link Type per Table 1, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, initiating a query with Name=John Doe and MSISDN=204 674 3462, and [0040] for Block 322-324 comprising the determination if the outcome per the data operation request received in Block 305 has been achieved and data broker engine 66a, per the schema and rules provided by adapter application 86a, making a determination if the outcome has been achieved. The Name and MSISDN table field identifiers are mapped to the adapter application operation of querying Table 1. The Location table field identifier is mapped to the adapter application operation of determining if the outcome has been achieved), and the non-native system is at least one of, a mobile device, a smart phone, and a tablet (see e.g., [0004] for client machine being a mobile device).

As toc claim 3, the limitations of parent claim 1 have been discussed above. Greer teaches
wherein the at least one form field identifier is hosted by an application [location query application] on the non-native computing system and corresponds to a form field [location field] in the form (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, clients 54 and application server 58, [0025] for various elements being combined into a single computing environment, [0026] for application 82 executing on application server 58, [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0030] an application 82a being a location query application, whereby a client machine 54a can be operated to access application 82a and attempt to query the location of a mobile telephone device associated with a subscriber of a telephony network that is associated with profile server 90a, and [0034] for data source 74a-4 as per Entry 1 linking the name of a dynamic IMSI field and a dynamic Required Location Resolution field to a dynamic Location field. The Location table field identifier is hosted by location query application on the client machine and corresponds to the Location field of Table 4.), and native computing system performing the one or more operations includes a headless server computer (see e.g., [0024] for input devices being in the form of a keyboard 200, microphone 204 and the like and one or more output devices being in the form of a display 208, a speaker 212 and the like and [0025] for it being noted that the not all of the computing elements in FIG. 1 may require the same types of input devices and/or output devices and/or volatile storage devices, typically, client machines 54 including a full set of input device and output devices, while application server omitting certain input devices and output devices, those skilled in the art recognizing that which components shown in FIG. 2 are employed for various computing elements in FIG. 1 can be selected according to the context of the computing element in FIG. 1. Input and output devices may be omitted from the data broker engine.).

As to claim 4, the limitations of parent claim 1 have been discussed above. Greer teaches 
identifying, at the non-native computing system, a specification of a user request [location query] comprising a form data payload [Name, MSISDN] to access the native application hosted by the native computing system for the form (see e.g.,  [0024] for the term "computing elements" referring to, in FIG. 1, clients 54 and application server 58, [0025] for various elements being combined into a single computing environment, [0026] for application 82 executing on application server 58, and 0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a. The client machine identifies the location query comprising Name and MSISDN table data to access the adapter application hosted by the data broker engine for Table 4.).

As to claim 10, the limitations of parent claim 1 have been discussed above. Greer teaches 
generating, at the native application, the results at least by performing the one or more operations on the form (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for subsequent to the retrieval of the Client Permissions field via Data Source 74a-2 per Table 2, the Data Source engine using Application parameter as an input field to retrieve the Application Class and Required Location Resolution attributes from Data Source 74a-3, in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Application Class=Information and Required Location Resolution=Cell/Sector given the input field of Application=Weather Channel, subsequent to the retrieval of the Application Class and Required Location Resolution fields via Data Source 74a-3 per Table 3, the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application generates the location in the client application format by performing mapping operations, at the data broker engine, on the location in the data source format. The adapter application also generates the location in the client application format by performing the operation of determining client permissions, at the data broker engine, on the IMSI.); 
processing, at the request emulator, the at least the portion of the results into one or more messages (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The data broker engine processes the location into a message for the query location application.); and 
transmitting the one or more messages from the request emulator to the non-native computing system while enabling a backend computing system [data source 74a-4] to perform one or more CRUD (create, read, update, and delete) operations on the native computing system that is remotely connected to the non-native computing system (see e.g., [0034] for Data Source 74a-4 being linked to a location service, which is configured to ascertain the particular location of a given IMSI using for example, time delay of arrival triangulation (TDOA) techniques from base stations in communication with the telephony device of the given IMSI, or to query an global positioning system (GPS) chipset that is onboard the given telephony device and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The data broker transmits the results to the client machine, via the location query application, while enabling the data source 74a-4 to update the location on the data broker that is remotely connected to the client machine.).

As to claim 11, Greer teaches a computer program product embodied in a non-transitory computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes the processor to execute a set of acts, the set of acts comprising:
receiving, by a native computing system [data broker engine] from a non-native computing system [client machine], a service request [location query] comprising at least one form field identifier [Name, MSISDN, Location] and form data [John Doe, 204 674 3462] for forms processing with a native application [adapter application] on the native computing system, wherein the service request originates from a non-native system (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a, [0037] for block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI, and [0038] for block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a, according to Table I, the name of a subscriber and MSISDN being mapped to a specific IMSI within Data Source 74a-1, and so the request from block 305 being mapped into the format associated with the Data Source Type and Link Type per Table 1, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, initiating a query with Name=John Doe and MSISDN=204 674 3462. The data broker engine receives from the client machine a location query comprising identifiers of table fields Name, MSISDN, and Location and table data John Doe and 204 674 3462. The adapter application on the data broker engine uses the location query to process tables. The location query originates from the client machine.);
identifying a form [Table 4] corresponding to the form data or the at least one form field identifier and stored at a location [Data Source 74a-4] accessible by the native system (see e.g., [0041] for the Data Source engine using the IMSI and required Location Resolution fields as an input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4 and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector. Table 4, which corresponds to the location field identifier, is identified. Table 4 is stored at Data Source 74a-4 accessible by the data broker engine.);
delivering the service request to the native application (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a. The location query is delivered to the adapter application.);
determining data filtering or formatting that comports to one or more requirements of the non-native system at least by executing a post-operation process (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0032] for data source 74a-2 as per Entry 1 linking the IMSI retrieved from Data Source 74a-1 to a set of defined location-query permissions as defined by the subscriber as prescribed via the following fields: Client Permissions=Always Allow; Client Permissions=Allow with Query; and Client Permissions=Always Deny, thus, the entries of Data Source 74a-2 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, may with a confirmation query to the device, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and MSISDN, such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted (or permitted upon an explicit confirmation query to the device) to ascertain the location of the subscriber via application 82a, while a query from an application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, the field Client Permissions=Always Allow lists the applications that a given device (as identified via an IMSI) is allowed to access without an explicit confirmation query to the subscriber, the field Client Permissions=Allow with Query lists the applications that a given device (as identified via an IMSI) is allowed to access with an explicit confirmation query to the subscriber, and the field Client Permissions=Always Deny lists the applications that a given device (as identified via an IMSI) is not allowed to access, [0041] for subsequent to the retrieval of the IMSI via Data Source 74a-1 per Table 1, the Data Source engine using the IMSI as an input field to retrieve the device permissions from Data Source 74a-2 and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an Client Permissions Always Allow=Yes given the input fields of IMSI=310150123498743 and Application=Weather Channel, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application determines whether or not to filter out a location by executing a query process on Table 2 after performing a query operation on Table 1. The filtering comports with the identity of the client machine and the table identifiers and table data provided by the client machine. The adapter application determines formatting that comports to the application used by the client machine after preforming location query operations.);
generating results [location in client application format] for the forms processing by performing, at the native computing system, the one or more operations [mapping, determining permissions] at the native application on at least a portion of the form [location in data source format, IMSI] for the forms processing based at least in part upon the data filtering or the formatting (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for subsequent to the retrieval of the Client Permissions field via Data Source 74a-2 per Table 2, the Data Source engine using Application parameter as an input field to retrieve the Application Class and Required Location Resolution attributes from Data Source 74a-3, in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Application Class=Information and Required Location Resolution=Cell/Sector given the input field of Application=Weather Channel, subsequent to the retrieval of the Application Class and Required Location Resolution fields via Data Source 74a-3 per Table 3, the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application generates the location in the client application format by performing mapping operations, at the data broker engine, on the location in the data source format. The mapping is based on the formatting. The adapter application also generates the location in the client application format by performing the operation of determining client permissions, at the data broker engine, on the IMSI. Determining client permissions is based on the filtering.); 
updating the form (see e.g., [0034] for Data Source 74a-4 being linked to a location service, which is configured to ascertain the particular location of a given IMSI using for example, time delay of arrival triangulation (TDOA) techniques from base stations in communication with the telephony device of the given IMSI, or to query an global positioning system (GPS) chipset that is onboard the given telephony device. Table 4 is updated with the particular location of a given IMSI.); and
transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The location is transmitted from the data broker engine to the client machine. The Name, MSISDN, and Location table field identifiers and John Doe and 204 674 3462 table data are used to obtain the location being transmitted.).
Greer does not specifically disclose updating the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data. However, Lin teaches
updating the form [database] by transmitting at least a portion of the results [reservation order] from the native computing system [Server] to the non-native system [Client] using the at least one form field identifier [identifiers of order detail categories: statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients] and form data [order details] (see e.g., [0028] for the Server 110 writing a product order signal to be displayed into a display string and downloading to the Client 130 (step 210), when the Client 130 receives the string signals, displaying and providing them to clients to write and modify, then uploading them to the Server 110 (step 220), when the Server receives the above mentioned signal, registering the signal first, next, storing them in a Session array to generate a reservation order, after the reservation order is generated, the Server 110 sending it back to the Client 130 (step 230), the Client 130 displaying the product reservation order and allowing the client to modify related information, and after the client's confirmation , the reservation order being uploaded to the Server 110 again (step 240), and finally, the Server 110 writing the received reservation order into the database and encrypting it (step 250) and [0035] for order details including statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients. The database is updated by transmitting the reservation order from the Server to the Client using order details and identifiers of categories of order details, such as statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer to update the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data, as taught by Lin, for the benefit of enabling the client to confirm the accuracy of the results prior to updating the results in the form (see e.g., Lin, [0028]). 

As to claim 12, the limitations of parent claim 11 have been discussed above. Greer teaches 
sending the at least the portion of the results from a middleware component [adapter application] to the non-native system (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The location is sent from the adapter application to the client machine.), and processing the service request within the middleware component that is stored at least partially in memory and functions in tandem with at least one microprocessor (see e.g., [0024] for referring briefly to FIG. 2, an exemplary structure for each of the computing elements in FIG. 1 being shown in greater detail, the term "computing elements" referring to, in FIG. 1, data broker engine 66, and components of each computing element being interconnected by a microcomputer comprised of one or more central processing units 220 connected to volatile memory 224 (e.g. random access memory) and non-volatile memory 228 (e.g. FLASH memory, hard disc drive(s), redundant array of inexpensive disc(s) (RAID)), [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, and [0036] for method 300 being performed by adapter application 86a at engine 66a. The location query is processed within the adapter application. The adapter application is stored in the data engine’s memory and functions in tandem with the central processing unit of the data engine’s microcomputer.), wherein the at least one form field identifier is mapped to an operation of the native application (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, [0037] for block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI, [0038] for block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a, according to Table I, the name of a subscriber and MSISDN being mapped to a specific IMSI within Data Source 74a-1, and so the request from block 305 being mapped into the format associated with the Data Source Type and Link Type per Table 1, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, initiating a query with Name=John Doe and MSISDN=204 674 3462, and [0040] for Block 322-324 comprising the determination if the outcome per the data operation request received in Block 305 has been achieved and data broker engine 66a, per the schema and rules provided by adapter application 86a, making a determination if the outcome has been achieved. The Name and MSISDN table field identifiers are mapped to the adapter application operation of querying Table 1. The Location table field identifier is mapped to the adapter application operation of determining if the outcome has been achieved), and the non-native system is at least one of, a mobile device, a smart phone, and a tablet (see e.g., [0004] for client machine being a mobile device).

As to claim 13, the limitations of parent claim 11 have been discussed above. Greer teaches
wherein the at least one form field identifier is hosted by an application [location query application] on the non-native computing system and corresponds to a form field [location field] in the form (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, clients 54 and application server 58, [0025] for various elements being combined into a single computing environment, [0026] for application 82 executing on application server 58, [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0030] an application 82a being a location query application, whereby a client machine 54a can be operated to access application 82a and attempt to query the location of a mobile telephone device associated with a subscriber of a telephony network that is associated with profile server 90a, and [0034] for data source 74a-4 as per Entry 1 linking the name of a dynamic IMSI field and a dynamic Required Location Resolution field to a dynamic Location field. The Location table field identifier is hosted by location query application on the client machine and corresponds to the Location field of Table 4.), and native computing system performing the one or more operations includes a headless server computer (see e.g., [0024] for input devices being in the form of a keyboard 200, microphone 204 and the like and one or more output devices being in the form of a display 208, a speaker 212 and the like and [0025] for it being noted that the not all of the computing elements in FIG. 1 may require the same types of input devices and/or output devices and/or volatile storage devices, typically, client machines 54 including a full set of input device and output devices, while application server omitting certain input devices and output devices, those skilled in the art recognizing that which components shown in FIG. 2 are employed for various computing elements in FIG. 1 can be selected according to the context of the computing element in FIG. 1. Input and output devices may be omitted from the data broker engine.).

As to claim 16, Greer teaches a computer system comprising:
a native computer system [data broker engine] comprising at least one microprocessor and configured to receive, by a native computing system [data broker engine] from a non-native computing system [client machine], a service request [location query] comprising at least one form field identifier [Name, MSISDN, Location] and form data [John Doe, 204 674 3462] for forms processing with a native application [adapter application] on the native computing system, wherein
service request [location query] comprising at least one form field identifier [Name, MSISDN, Location] and form data [John Doe, 204 674 3462] for forms processing with a native application [adapter application] on the native computing system, and 
the service request originates from a non-native system (see e.g., [0024] for referring briefly to FIG. 2, an exemplary structure for each of the computing elements in FIG. 1 being shown in greater detail, the term "computing elements" referring to, in FIG. 1, data broker engine 66, and components of each computing element being interconnected by a microcomputer comprised of one or more central processing units 220 connected to volatile memory 224 (e.g. random access memory) and non-volatile memory 228 (e.g. FLASH memory, hard disc drive(s), redundant array of inexpensive disc(s) (RAID)), [0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a, [0037] for block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI, and [0038] for block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a, according to Table I, the name of a subscriber and MSISDN being mapped to a specific IMSI within Data Source 74a-1, and so the request from block 305 being mapped into the format associated with the Data Source Type and Link Type per Table 1, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, initiating a query with Name=John Doe and MSISDN=204 674 3462. The data broker engine receives from the client machine a location query comprising identifiers of table fields Name, MSISDN, and Location and table data John Doe and 204 674 3462. The adapter application on the data broker engine uses the location query to process tables. The location query originates from the client machine.);
a native application module comprising the native application and being configured to perform  one or more operations [mapping, determining permissions] of forms processing within the native application to produce results [location in client application format] from the native application, wherein the computer system is further configured to:
identify a form [Table 4] corresponding to the form data or the at least one form field identifier and stored at a location [Data Source 74a-4] accessible by the native system (see e.g., [0041] for the Data Source engine using the IMSI and required Location Resolution fields as an input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4 and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector. Table 4, which corresponds to the location field identifier, is identified. Table 4 is stored at Data Source 74a-4 accessible by the data broker engine.);
deliver the service request to the native application (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a. The location query is delivered to the adapter application.);
determine data filtering or formatting that comports to one or more requirements of the non-native system at least by executing a post-operation process (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0032] for data source 74a-2 as per Entry 1 linking the IMSI retrieved from Data Source 74a-1 to a set of defined location-query permissions as defined by the subscriber as prescribed via the following fields: Client Permissions=Always Allow; Client Permissions=Allow with Query; and Client Permissions=Always Deny, thus, the entries of Data Source 74a-2 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, may with a confirmation query to the device, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and MSISDN, such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted (or permitted upon an explicit confirmation query to the device) to ascertain the location of the subscriber via application 82a, while a query from an application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, the field Client Permissions=Always Allow lists the applications that a given device (as identified via an IMSI) is allowed to access without an explicit confirmation query to the subscriber, the field Client Permissions=Allow with Query lists the applications that a given device (as identified via an IMSI) is allowed to access with an explicit confirmation query to the subscriber, and the field Client Permissions=Always Deny lists the applications that a given device (as identified via an IMSI) is not allowed to access, [0041] for subsequent to the retrieval of the IMSI via Data Source 74a-1 per Table 1, the Data Source engine using the IMSI as an input field to retrieve the device permissions from Data Source 74a-2 and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an Client Permissions Always Allow=Yes given the input fields of IMSI=310150123498743 and Application=Weather Channel, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application determines whether or not to filter out a location by executing a query process on Table 2 after performing a query operation on Table 1. The filtering comports with the identity of the client machine and the table identifiers and table data provided by the client machine. The adapter application determines formatting that comports to the application used by the client machine after preforming location query operations.);
generate results [location in client application format] for the forms processing by performing, at the native computing system, the one or more operations [mapping, determining permissions] at the native application on at least a portion of the form [location in data source format, IMSI] for the forms processing based at least in part upon the data filtering or the formatting (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for subsequent to the retrieval of the Client Permissions field via Data Source 74a-2 per Table 2, the Data Source engine using Application parameter as an input field to retrieve the Application Class and Required Location Resolution attributes from Data Source 74a-3, in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Application Class=Information and Required Location Resolution=Cell/Sector given the input field of Application=Weather Channel, subsequent to the retrieval of the Application Class and Required Location Resolution fields via Data Source 74a-3 per Table 3, the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application generates the location in the client application format by performing mapping operations, at the data broker engine, on the location in the data source format. The mapping is based on the formatting. The adapter application also generates the location in the client application format by performing the operation of determining client permissions, at the data broker engine, on the IMSI. Determining client permissions is based on the filtering.); 
update the form (see e.g., [0034] for Data Source 74a-4 being linked to a location service, which is configured to ascertain the particular location of a given IMSI using for example, time delay of arrival triangulation (TDOA) techniques from base stations in communication with the telephony device of the given IMSI, or to query an global positioning system (GPS) chipset that is onboard the given telephony device. Table 4 is updated with the particular location of a given IMSI.); and
transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The location is transmitted from the data broker engine to the client machine. The Name, MSISDN, and Location table field identifiers and John Doe and 204 674 3462 table data are used to obtain the location being transmitted.).
Greer does not specifically disclose update the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data. However, Lin teaches
update the form [database] by transmitting at least a portion of the results [reservation order] from the native computing system [Server] to the non-native system [Client] using the at least one form field identifier [identifiers of order detail categories: statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients] and form data [order details] (see e.g., [0028] for the Server 110 writing a product order signal to be displayed into a display string and downloading to the Client 130 (step 210), when the Client 130 receives the string signals, displaying and providing them to clients to write and modify, then uploading them to the Server 110 (step 220), when the Server receives the above mentioned signal, registering the signal first, next, storing them in a Session array to generate a reservation order, after the reservation order is generated, the Server 110 sending it back to the Client 130 (step 230), the Client 130 displaying the product reservation order and allowing the client to modify related information, and after the client's confirmation , the reservation order being uploaded to the Server 110 again (step 240), and finally, the Server 110 writing the received reservation order into the database and encrypting it (step 250) and [0035] for order details including statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients. The database is updated by transmitting the reservation order from the Server to the Client using order details and identifiers of categories of order details, such as statistics of prices and order amounts, selection of payment type of the client, selection of freightage type, and association signals of the clients.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer to update the form by transmitting at least a portion of the results from the native computing system to the non-native system using the at least one form field identifier and form data, as taught by Lin, for the benefit of enabling the client to confirm the accuracy of the results prior to updating the results in the form (see e.g., Lin, [0028]). 

As to claim 17, the limitations of parent claim 16 have been discussed above. Greer teaches
send the at least the portion of the results from a middleware component [adapter application] to the non-native system (see e.g., [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The location is sent from the adapter application to the client machine.), and processing the service request within the middleware component that is stored at least partially in memory and functions in tandem with at least one microprocessor (see e.g., [0024] for referring briefly to FIG. 2, an exemplary structure for each of the computing elements in FIG. 1 being shown in greater detail, the term "computing elements" referring to, in FIG. 1, data broker engine 66, and components of each computing element being interconnected by a microcomputer comprised of one or more central processing units 220 connected to volatile memory 224 (e.g. random access memory) and non-volatile memory 228 (e.g. FLASH memory, hard disc drive(s), redundant array of inexpensive disc(s) (RAID)), [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, and [0036] for method 300 being performed by adapter application 86a at engine 66a. The location query is processed within the adapter application. The adapter application is stored in the data engine’s memory and functions in tandem with the central processing unit of the data engine’s microcomputer.), wherein the at least one form field identifier is mapped to an operation of the native application (see e.g., [0036] for method 300 being performed by adapter application 86a at engine 66a, [0037] for block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI, [0038] for block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a, according to Table I, the name of a subscriber and MSISDN being mapped to a specific IMSI within Data Source 74a-1, and so the request from block 305 being mapped into the format associated with the Data Source Type and Link Type per Table 1, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, initiating a query with Name=John Doe and MSISDN=204 674 3462, and [0040] for Block 322-324 comprising the determination if the outcome per the data operation request received in Block 305 has been achieved and data broker engine 66a, per the schema and rules provided by adapter application 86a, making a determination if the outcome has been achieved. The Name and MSISDN table field identifiers are mapped to the adapter application operation of querying Table 1. The Location table field identifier is mapped to the adapter application operation of determining if the outcome has been achieved), and the non-native system is at least one of, a mobile device, a smart phone, and a tablet (see e.g., [0004] for client machine being a mobile device).

As to claim 18, the limitations of parent claim 16 have been discussed above. Greer teaches
wherein the at least one form field identifier is hosted by an application [location query application] on the non-native computing system and corresponds to a form field [location field] in the form (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, clients 54 and application server 58, [0025] for various elements being combined into a single computing environment, [0026] for application 82 executing on application server 58, [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0030] an application 82a being a location query application, whereby a client machine 54a can be operated to access application 82a and attempt to query the location of a mobile telephone device associated with a subscriber of a telephony network that is associated with profile server 90a, and [0034] for data source 74a-4 as per Entry 1 linking the name of a dynamic IMSI field and a dynamic Required Location Resolution field to a dynamic Location field. The Location table field identifier is hosted by location query application on the client machine and corresponds to the Location field of Table 4.), and native computing system performing the one or more operations includes a headless server computer (see e.g., [0024] for input devices being in the form of a keyboard 200, microphone 204 and the like and one or more output devices being in the form of a display 208, a speaker 212 and the like and [0025] for it being noted that the not all of the computing elements in FIG. 1 may require the same types of input devices and/or output devices and/or volatile storage devices, typically, client machines 54 including a full set of input device and output devices, while application server omitting certain input devices and output devices, those skilled in the art recognizing that which components shown in FIG. 2 are employed for various computing elements in FIG. 1 can be selected according to the context of the computing element in FIG. 1. Input and output devices may be omitted from the data broker engine.).


Claims 5-9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greer et al. (US Publication No. 2012/0173615) in view of Lin et al. (US Publication No. 2003/0036932) as applied to claims 1-4, 10-13, and 16-18 above, and further in view of Brown et al. (US Patent No. 6,401,238).

As to claim 5, the limitations of parent claims 1 and 4 have been discussed above. Greer does not specifically disclose receiving, at the non-native computing system, a user credential from the user. However, Lin teaches
receiving, at the non-native computing system, a user credential [ID] from the user [client] (see e.g., [0030] for the client logging an ID in the web site. The Client receives an ID from the client.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer to receive, at the non-native computing system, a user credential from the user, as taught by Lin, for the benefit of retrieving data about the client from the forms (see e.g., Lin, [0031]). 
Greer in view of Lin does not specifically disclose receiving, at the non-native computing system from a user, user provided data in the form that is pre-existing on and provided by the native computing system; receiving, at the non-native computing system, an identifier of the native application from the user; and receiving, at the non-native computing system, a version of the native application from the user. However, Brown teaches
receiving, at the non-native computing system [GUI] from a user [admin or other user], user provided data [user identity] in the form [user profile] that is pre-existing on and provided by the native computing system [server] (see e.g., FIG. 2 for the server including user profiles, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a user identity from a system administrator or other user. The user identity is in a user profile that is pre-existing on and provided by the server.); 
receiving, at the non-native computing system, an identifier of the native application [application] from the user (see e.g., col. 3, lines 59-67 and FIG. 2 for the server including applications, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives an identifier of a server application from the system administrator or the other user.); and 
receiving, at the non-native computing system, a version of the native application from the user  (see e.g., col. 3, lines 59-67 and FIG. 2 for the server including different versions of applications, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a version of a server application from the system administrator or the other user.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the client machine of Greer to receive, at the non-native computing system from a user, user provided data in the form that is pre-existing on and provided by the native computing system; receive, at the non-native computing system, an identifier of the native application from the user; and receive, at the non-native computing system, a version of the native application from the user, as taught by Brown, for the benefit of ensuring that bandwidth is used according to the priorities of the network administrator (see e.g., Brown, col. 1, lines 46-55).

As to claim 6, the limitations of parent claims 1, 4, and 5 have been discussed above. Greer teaches 
receiving, at an intermediate computing system [application server] comprising at least one form processor [central processing unit], the service request from the non-native computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. The application server, which comprises the central processing unit, receives the location query from the client machine.); and 
transmitting data from the non-native computing system to the native computing system via a network communication channel [link] (see e.g., [0020] for client machine 54-1 being connectable to at least one application server 58 via a first link 62-1, and client machine 54-2 being connectable to application server 58 via a second link 62-2, [0021] for Links 62 being based on any type of infrastructure or combinations of infrastructures with any desired combination of layers according to, for example, the Open Systems Interconnect (OSI) reference model, as a simple example, links 62 being an Internet connection, each link 62 can also be different, and for example, link 66-1 being an Internet link, while link 62-2 being an Intranet link, [0022] for application server 58 being connectable to a data broker engine 66 via a third link 70 and third link 70, like links 62, also being based on any type of infrastructure or combinations of infrastructures, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. Data is transmitted from the client machine to the data broker engine via links, such as Internet and Intranet.).
Greer does not specifically disclose transmitting the user credential from the non-native computing system to the native computing system via a network communication channel. However, Lin teaches
transmitting the user credential from the non-native computing system to the native computing system [server] via a network communication channel [Internet] (see e.g., [0027] and Fig. 1 for the invention building on an Internet structure 100 and [0030] for the flows of product order and display of the Server 110 being shown in FIG. 3, first, connecting the database of the Server 110 (step 310) and [0030] for according to an ID logged in the web site by the client, counting an accumulative total amount of money of purchasing by the client (step 320). The ID is transmitted form the client to the server via the Internet.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the client machine of Greer to transmit the user credential from the non-native computing system to the native computing system via a network communication channel, as taught by Lin, for the benefit of retrieving data about the client from the forms (see e.g., Lin, [0031]). 
Greer in view of Lin does not specifically disclose receiving, at the non-native computing system, a form identifier of the form from the user; receiving, at the non-native computing system, one or more references to the one or more operations to be performed on the form from the user; and transmitting the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system. However, Brown teaches
receiving, at the non-native computing system, a form identifier [name] of the form from the user (see e.g., FIG. 2 for the server including user profiles, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a user name from a system administrator or other user. The user name identifies a user profile.); 
receiving, at the non-native computing system, one or more references [the second version is delivered when bandwidth availability is low, but the user is in the Finance department] to the one or more operations [read department field from user profile] to be performed on the form from the user (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The user interface receives the rule that the second version is delivered when bandwidth availability is low, but the user is in the Finance department. This rule references an operation to read the department field from the user profile.); and
 transmitting the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application, and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The user identity, the application identifier, the version, and the reference to the read operation and transmitted from the interface to the server.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the client machine of Greer in view of Lin to receive, at the non-native computing system, a form identifier of the form from the user; receive, at the non-native computing system, one or more references to the one or more operations to be performed on the form from the user; and transmit the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system, as taught by Brown, for the benefit of ensuring that bandwidth is used according to the priorities of the network administrator (see e.g., Brown, col. 1, lines 46-55).

As to claim 7, the limitation of parent claims 1 and 4-6 have been discussed above. Greer teaches
prior to sending the service request to the native computing system, processing the service request at the at least one form processor of the intermediate computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. Prior to sending the location query to the broker engine, the location query is processed at the central processing unit of the application server.); 
configuring a request emulator [data broker engine] remote from the non-native computing system to include a security interface, which is configured to pass parameters [IMSI=310150123498743 and Required Location Resolution=Cell/Sector] to at least one field in the form [IMSI, Required Location Resolution], and data and capability of handling a plurality of protocols [applications] that are implemented on the intermediate computing system (see e.g., [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0044] for other types of applications, other than the location query application 82a, also being configured to operate with system 50 or system 50a. The data broker engine, which is remote from the client machine, passes 310150123498743 and Cell/Sector to the IMSI and Required Location Resolution fields of Table 4. The data broker engine implements security by determining client permissions. The data broker engine includes the data and capability of handling a plurality of applications implemented on the application server.); 
receiving, at a request emulator [data broker engine] remote from the non-native computing system, the service request from a service proxy [location request application] that has been processed by the at least one form processor and resides at the intermediate computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. The data broker engine, which is remote from the client machine, receives the location query from the location request application. The location request application is processed by the central processing unit and resides at the application server.); and 
modifying, at the request emulator, the service request into a modified service request that comprises information about the at least one form field identifier based in part or in whole upon at least one requirement [schema] of the native application residing on the native computing system (see e.g., [0037] for Block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI. The data broker engine modifies the location query into a modified location query that comprises information about the table field identifiers based upon the schema of the adapter application residing at the data broker engine.).

As to claim 8, the limitations of parent claims 1 and 4-7 have been discussed above. Greer teaches 
communicating, at the native application, the modified service request with a database engine [data broker engine] that comprises a plurality of forms [tables] and form metadata [schema and rules] that correspond to respective form components in the form and describe a structure of the form and a plurality of components of the form (see e.g., [0023] for Data broker engine 66 being in turn connectable to a plurality of Data Sources 74 via a plurality of Data Source links 78, [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0036] for method 300 being explained in reference to system 50a and the specific example above relative to Tables 1-5 and application 82a and method 300 being performed by adapter application 86a at engine 66a, and [0038] for Block 315 comprising the retrieval of one or more data records via a query according to the input fields determined via adaptation application 86a. The modified location query is communicated, at the adapter application, with the data broker engine. The data broker engine comprises a plurality of tables as well as schema and rules that correspond to fields of each table. The schema and rules describe the structure of each table and the fields of each table.); 
identifying, at the database engine, the form on which the one or more operations are to be performed and one or more fields in the form with the information about the at least one form field identifier (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for subsequent to the retrieval of the Client Permissions field via Data Source 74a-2 per Table 2, the Data Source engine using Application parameter as an input field to retrieve the Application Class and Required Location Resolution attributes from Data Source 74a-3, in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Application Class=Information and Required Location Resolution=Cell/Sector given the input field of Application=Weather Channel, subsequent to the retrieval of the Application Class and Required Location Resolution fields via Data Source 74a-3 per Table 3, the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application generates the location in the client application format by performing mapping operations, at the data broker engine, on the location in the data source format. The mapping is based on the formatting. The adapter application also generates the location in the client application format by performing the operation of determining client permissions, at the data broker engine, on the IMSI. Determining client permissions is based on the filtering. The data broker engine identifies Table 4, on which the mapping and filtering are to be performed. The data broker engine identifies the table fields in Table 4 with the with the schematic information about the table field identifiers.); and
executing, at the native computing system using the form metadata and data received from the user, the native application in a silent mode or a headless mode where the one or more operations are performed on the form as if the user had requested the one or more operations from the native computing system (see e.g., [0024] for input devices being in the form of a keyboard 200, microphone 204 and the like and one or more output devices being in the form of a display 208, a speaker 212 and the like and [0025] for it being noted that the not all of the computing elements in FIG. 1 may require the same types of input devices and/or output devices and/or volatile storage devices, typically, client machines 54 including a full set of input device and output devices, while application server omitting certain input devices and output devices, those skilled in the art recognizing that which components shown in FIG. 2 are employed for various computing elements in FIG. 1 can be selected according to the context of the computing element in FIG. 1. Input and output devices may be omitted from the data broker engine.).

As to claim 9, the limitations of parent claims 1 and 4-8 have been discussed above. Greer teaches
initiating, at the native computing system, the one or more operations (see e.g., [0028] for data engine 66 being configured to execute at least one adapter application 86 that is configured to provide a schema and rules that maps data maintained in Data Sources 74 to data fields used in application 82, [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for subsequent to the retrieval of the Client Permissions field via Data Source 74a-2 per Table 2, the Data Source engine using Application parameter as an input field to retrieve the Application Class and Required Location Resolution attributes from Data Source 74a-3, in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Application Class=Information and Required Location Resolution=Cell/Sector given the input field of Application=Weather Channel, subsequent to the retrieval of the Application Class and Required Location Resolution fields via Data Source 74a-3 per Table 3, the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0042] for block 325 comprising mapping the returned results to the native application format, thus, in the present example, the ascertained location information per Table 4 from Data Source 74a-4 being mapped back to the native formats associated with application 82a, which in the present example is HTML, Java and the Internet via link 70a, block 330 comprising forwarding those mapped results back to the requesting application in the native format of that application, having returned those results, application 82a then utilizing the data retrieved from Data Source 74a-4 to ascertain whether or not the actual location from Field 2 of Entry 3 should be returned to the requesting client 54a, and if "yes", then application 82a returning the location back to the requesting client 54a, and if "no", then application 82a sending a reply indicating a refusal to send a response to such a request. The adapter application generates the location in the client application format by performing mapping operations, at the data broker engine, on the location in the data source format. The mapping is based on the formatting. The adapter application also generates the location in the client application format by performing the operation of determining client permissions, at the data broker engine, on the IMSI. Determining client permissions is based on the filtering. The data broker engine identifies Table 4, on which the mapping and filtering are to be performed. The data broker engine identifies the table fields in Table 4 with the with the schematic information about the table field identifiers. The mapping and the filtering are initiated at the data broker engine.); 
raising a post event at least by initiating a post dialog [confirmation query] after initiating the one or more operations at the native computing system (see e.g., [0032] for permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted upon an explicit confirmation query to the device to ascertain the location of the subscriber via application 82a and [0041] for (iv) subsequent to the retrieval of the ascertained location via Data Source 74a-4 per Table 4, the Data Source engine using the ascertained location (retrieved from Data Source 74a-4) and the Application Class (retrieved from Data Source 74a-3) as input fields to retrieve the Regulatory Permissions from Data Source 74a-4 per Table 5 and in a non-limiting example assuming that the ascertained location is within the state of Vermont, United States, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Regulatory Permissions=Query if not in Client Permissions list given the input filed of the ascertained location (within the state of Vermont, United States) and an Application Class=Information (as retrieved from Data Source 74a-3). After initiating the mapping and the filtering, a confirmation query to the subscriber device is initiated.); and 
executing post-operation logic to obtain additional user provided data that satisfy operation requirements for the one or more operations (see e.g., [0032] for permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted upon an explicit confirmation query to the device to ascertain the location of the subscriber via application 82a and [0041] for (iv) subsequent to the retrieval of the ascertained location via Data Source 74a-4 per Table 4, the Data Source engine using the ascertained location (retrieved from Data Source 74a-4) and the Application Class (retrieved from Data Source 74a-3) as input fields to retrieve the Regulatory Permissions from Data Source 74a-4 per Table 5 and in a non-limiting example assuming that the ascertained location is within the state of Vermont, United States, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving a Regulatory Permissions=Query if not in Client Permissions list given the input filed of the ascertained location (within the state of Vermont, United States) and an Application Class=Information (as retrieved from Data Source 74a-3). After initiating the mapping and the filtering, a confirmation query to the subscriber device to obtain additional subscriber data to satisfy the filtering and mapping requirements.).
Greer in view of Lin does not specifically disclose receiving, at the native computing system, the one or more references to the one or more operations to be performed on the form. However, Brown teaches
receiving, at the native computing system, the one or more references to the one or more operations to be performed on the form (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The server receives the rule that the second version is delivered when bandwidth availability is low, but the user is in the Finance department. This rule references an operation to read the department field from the user profile.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer in view of Lin to receive, at the native computing system, the one or more references to the one or more operations to be performed on the form, as taught by Brown, for the benefit of ensuring that bandwidth is used according to the priorities of the network administrator (see e.g., Brown, col. 1, lines 46-55).

As to claim 14, the limitations of parent claim 11 have been discussed above. Greer teaches
identifying, at the non-native computing system, a specification of a user request [location query] comprising a form data payload [Name, MSISDN] to access the native application hosted by the native computing system for the form (see e.g.,  [0024] for the term "computing elements" referring to, in FIG. 1, clients 54 and application server 58, [0025] for various elements being combined into a single computing environment, [0026] for application 82 executing on application server 58, and 0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a. The client machine identifies the location query comprising Name and MSISDN table data to access the adapter application hosted by the data broker engine for Table 4.);
receiving, at an intermediate computing system [application server] comprising at least one form processor [central processing unit], the service request from the non-native computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. The application server, which comprises the central processing unit, receives the location query from the client machine.); and
transmitting data from the non-native computing system to the native computing system via a network communication channel [link] (see e.g., [0020] for client machine 54-1 being connectable to at least one application server 58 via a first link 62-1, and client machine 54-2 being connectable to application server 58 via a second link 62-2, [0021] for Links 62 being based on any type of infrastructure or combinations of infrastructures with any desired combination of layers according to, for example, the Open Systems Interconnect (OSI) reference model, as a simple example, links 62 being an Internet connection, each link 62 can also be different, and for example, link 66-1 being an Internet link, while link 62-2 being an Intranet link, [0022] for application server 58 being connectable to a data broker engine 66 via a third link 70 and third link 70, like links 62, also being based on any type of infrastructure or combinations of infrastructures, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. Data is transmitted from the client machine to the data broker engine via links, such as Internet and Intranet.).
Greer does not specifically disclose receiving, at the non-native computing system, a user credential from the user; and transmitting the user credential from the non-native computing system to the native computing system via a network communication channel. However, Lin teaches
receiving, at the non-native computing system, a user credential [ID] from the user [client] (see e.g., [0030] for the client logging an ID in the web site. The Client receives an ID from the client.); and
transmitting the user credential from the non-native computing system to the native computing system [server] via a network communication channel [Internet] (see e.g., [0027] and Fig. 1 for the invention building on an Internet structure 100 and [0030] for the flows of product order and display of the Server 110 being shown in FIG. 3, first, connecting the database of the Server 110 (step 310) and [0030] for according to an ID logged in the web site by the client, counting an accumulative total amount of money of purchasing by the client (step 320). The ID is transmitted form the client to the server via the Internet.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer to receive, at the non-native computing system, a user credential from the user; and transmit the user credential from the non-native computing system to the native computing system via a network communication channel, as taught by Lin, for the benefit of retrieving data about the client from the forms (see e.g., Lin, [0031]). 
Greer in view of Lin does not specifically disclose receiving, at the non-native computing system from a user, user provided data in the form that is pre-existing on and provided by the native computing system; receiving, at the non-native computing system, an identifier of the native application from the user; receiving, at the non-native computing system, a version of the native application from the user; receiving, at the non-native computing system, a form identifier of the form from the user; receiving, at the non-native computing system, one or more references to the one or more operations to be performed on the form from the user; and transmitting the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system. However, Brown teaches
receiving, at the non-native computing system [GUI] from a user [admin or other user], user provided data [user identity] in the form [user profile] that is pre-existing on and provided by the native computing system [server] (see e.g., FIG. 2 for the server including user profiles, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a user identity from a system administrator or other user. The user identity is in a user profile that is pre-existing on and provided by the server.); 
receiving, at the non-native computing system, an identifier of the native application [application] from the user (see e.g., col. 3, lines 59-67 and FIG. 2 for the server including applications, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives an identifier of a server application from the system administrator or the other user.); 
receiving, at the non-native computing system, a version of the native application from the user  (see e.g., col. 3, lines 59-67 and FIG. 2 for the server including different versions of applications, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a version of a server application from the system administrator or the other user.);
receiving, at the non-native computing system, a form identifier [name] of the form from the user (see e.g., FIG. 2 for the server including user profiles, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a user name from a system administrator or other user. The user name identifies a user profile.); 
receiving, at the non-native computing system, one or more references [the second version is delivered when bandwidth availability is low, but the user is in the Finance department] to the one or more operations [read department field from user profile] to be performed on the form from the user (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The user interface receives the rule that the second version is delivered when bandwidth availability is low, but the user is in the Finance department. This rule references an operation to read the department field from the user profile.); and
 transmitting the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application, and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The user identity, the application identifier, the version, and the reference to the read operation and transmitted from the interface to the server.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the client machine of Greer to receive, at the non-native computing system from a user, user provided data in the form that is pre-existing on and provided by the native computing system; receive, at the non-native computing system, an identifier of the native application from the user; receive, at the non-native computing system, a version of the native application from the user; receive, at the non-native computing system, a form identifier of the form from the user; receive, at the non-native computing system, one or more references to the one or more operations to be performed on the form from the user; and transmit the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system, as taught by Brown, for the benefit of ensuring that bandwidth is used according to the priorities of the network administrator (see e.g., Brown, col. 1, lines 46-55).

As to claim 15, the limitations of parent claims 11 and 14 have been discussed above. Greer teaches
prior to sending the service request to the native computing system, processing the service request at the at least one form processor of the intermediate computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. Prior to sending the location query to the broker engine, the location query is processed at the central processing unit of the application server.); 
configuring a request emulator [data broker engine] remote from the non-native computing system to include a security interface, which is configured to pass parameters [IMSI=310150123498743 and Required Location Resolution=Cell/Sector] to at least one field in the form [IMSI, Required Location Resolution], and data and capability of handling a plurality of protocols [applications] that are implemented on the intermediate computing system (see e.g., [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0044] for other types of applications, other than the location query application 82a, also being configured to operate with system 50 or system 50a. The data broker engine, which is remote from the client machine, passes 310150123498743 and Cell/Sector to the IMSI and Required Location Resolution fields of Table 4. The data broker engine implements security by determining client permissions. The data broker engine includes the data and capability of handling a plurality of applications implemented on the application server.); 
receiving, at a request emulator [data broker engine] remote from the non-native computing system, the service request from a service proxy [location request application] that has been processed by the at least one form processor and resides at the intermediate computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. The data broker engine, which is remote from the client machine, receives the location query from the location request application. The location request application is processed by the central processing unit and resides at the application server.); and 
modifying, at the request emulator, the service request into a modified service request that comprises information about the at least one form field identifier based in part or in whole upon at least one requirement [schema] of the native application residing on the native computing system (see e.g., [0037] for Block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI. The data broker engine modifies the location query into a modified location query that comprises information about the table field identifiers based upon the schema of the adapter application residing at the data broker engine.).

As to claim 19, the limitations of parent claim 16 have been discussed. As to claim 14, the limitations of parent claim 11 have been discussed above. Greer teaches
identify, at the non-native computing system, a specification of a user request [location query] comprising a form data payload [Name, MSISDN] to access the native application hosted by the native computing system for the form (see e.g.,  [0024] for the term "computing elements" referring to, in FIG. 1, clients 54 and application server 58, [0025] for various elements being combined into a single computing environment, [0026] for application 82 executing on application server 58, and 0036] for method 300 being performed by adapter application 86a at engine 66a, block 305 comprising receiving a data operation request in a native-application format, in the present example, the data operation being a request for a location for a subscriber of a particular name and MSISDN, block 305 being performed at data broker engine 66a, which receives the name of a given subscriber and MSISDN, in association with a request for the location of that subscriber, in a format native to HTML, Java and the Internet via link 70a, and block 305 thus presupposing that a subscriber's name and MSISDN has been received at application 82a from a client 54a. The client machine identifies the location query comprising Name and MSISDN table data to access the adapter application hosted by the data broker engine for Table 4.);
receive, at an intermediate computing system [application server] comprising at least one form processor [central processing unit], the service request from the non-native computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. The application server, which comprises the central processing unit, receives the location query from the client machine.); and
transmit data from the non-native computing system to the native computing system via a network communication channel [link] (see e.g., [0020] for client machine 54-1 being connectable to at least one application server 58 via a first link 62-1, and client machine 54-2 being connectable to application server 58 via a second link 62-2, [0021] for Links 62 being based on any type of infrastructure or combinations of infrastructures with any desired combination of layers according to, for example, the Open Systems Interconnect (OSI) reference model, as a simple example, links 62 being an Internet connection, each link 62 can also be different, and for example, link 66-1 being an Internet link, while link 62-2 being an Intranet link, [0022] for application server 58 being connectable to a data broker engine 66 via a third link 70 and third link 70, like links 62, also being based on any type of infrastructure or combinations of infrastructures, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. Data is transmitted from the client machine to the data broker engine via links, such as Internet and Intranet.).
Greer does not specifically disclose receive, at the non-native computing system, a user credential from the user; and transmit the user credential from the non-native computing system to the native computing system via a network communication channel. However, Lin teaches
receive, at the non-native computing system, a user credential [ID] from the user [client] (see e.g., [0030] for the client logging an ID in the web site. The Client receives an ID from the client.); and
transmit the user credential from the non-native computing system to the native computing system [server] via a network communication channel [Internet] (see e.g., [0027] and Fig. 1 for the invention building on an Internet structure 100 and [0030] for the flows of product order and display of the Server 110 being shown in FIG. 3, first, connecting the database of the Server 110 (step 310) and [0030] for according to an ID logged in the web site by the client, counting an accumulative total amount of money of purchasing by the client (step 320). The ID is transmitted form the client to the server via the Internet.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data broker engine of Greer to receive, at the non-native computing system, a user credential from the user; and transmit the user credential from the non-native computing system to the native computing system via a network communication channel, as taught by Lin, for the benefit of retrieving data about the client from the forms (see e.g., Lin, [0031]). 
Greer in view of Lin does not specifically disclose receive, at the non-native computing system from a user, user provided data in the form that is pre-existing on and provided by the native computing system; receive, at the non-native computing system, an identifier of the native application from the user; receive, at the non-native computing system, a version of the native application from the user; receive, at the non-native computing system, a form identifier of the form from the user; receive, at the non-native computing system, one or more references to the one or more operations to be performed on the form from the user; and transmit the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system. However, Brown teaches
receive, at the non-native computing system [GUI] from a user [admin or other user], user provided data [user identity] in the form [user profile] that is pre-existing on and provided by the native computing system [server] (see e.g., FIG. 2 for the server including user profiles, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a user identity from a system administrator or other user. The user identity is in a user profile that is pre-existing on and provided by the server.); 
receive, at the non-native computing system, an identifier of the native application [application] from the user (see e.g., col. 3, lines 59-67 and FIG. 2 for the server including applications, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives an identifier of a server application from the system administrator or the other user.); 
receive, at the non-native computing system, a version of the native application from the user  (see e.g., col. 3, lines 59-67 and FIG. 2 for the server including different versions of applications, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a version of a server application from the system administrator or the other user.);
receive, at the non-native computing system, a form identifier [name] of the form from the user (see e.g., FIG. 2 for the server including user profiles, col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, and col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application. The GUI receives a user name from a system administrator or other user. The user name identifies a user profile.); 
receive, at the non-native computing system, one or more references [the second version is delivered when bandwidth availability is low, but the user is in the Finance department] to the one or more operations [read department field from user profile] to be performed on the form from the user (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The user interface receives the rule that the second version is delivered when bandwidth availability is low, but the user is in the Finance department. This rule references an operation to read the department field from the user profile.); and
 transmit the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system (see e.g., col. 4, lines 11-31 for the rules 37 being preferably defined by a system administrator or other user using the server GUI interface, col. 5, line 65 – col. 6, line 11 for the rules including user x always receives the high performance version of an application, and col. 6, lines 21-28 for the second version is delivered when bandwidth availability is low, but the user is in the Finance department. The user identity, the application identifier, the version, and the reference to the read operation and transmitted from the interface to the server.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the client machine of Greer to receive, at the non-native computing system from a user, user provided data in the form that is pre-existing on and provided by the native computing system; receive, at the non-native computing system, an identifier of the native application from the user; receive, at the non-native computing system, a version of the native application from the user; receive, at the non-native computing system, a form identifier of the form from the user; receive, at the non-native computing system, one or more references to the one or more operations to be performed on the form from the user; and transmit the user provided data, the identifier, the version, and the one or more references from the non-native computing system to the native computing system, as taught by Brown, for the benefit of ensuring that bandwidth is used according to the priorities of the network administrator (see e.g., Brown, col. 1, lines 46-55).

As to claim 20, the limitations of parent claims 16 and 19 have been discussed above. Greer teaches
prior to sending the service request to the native computing system, process the service request at the at least one form processor of the intermediate computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. Prior to sending the location query to the broker engine, the location query is processed at the central processing unit of the application server.); 
configure a request emulator [data broker engine] remote from the non-native computing system to include a security interface, which is configured to pass parameters [IMSI=310150123498743 and Required Location Resolution=Cell/Sector] to at least one field in the form [IMSI, Required Location Resolution], and data and capability of handling a plurality of protocols [applications] that are implemented on the intermediate computing system (see e.g., [0031] for IMSI being International Mobile Subscriber Identity, [0034] for entry 1 contemplating that the named subscriber from Data Source 74a-1 has certain permissions associated with which third parties may, or may not, make inquiries as to the location of the telephony device having the IMSI belonging to that subscriber and such permissions including, for example, an express indication that a query from a service application hosted on client machine 54a-1 is permitted to ascertain the location of the subscriber via application 82a, while a query from service application hosted on client machine 54a-2 is not permitted to ascertain the location of the subscriber via application 82a, [0041] for the Data Source engine using the IMSI and required Location Resolution fields as input fields to retrieve the ascertained location from Data Source 74a-4 per Table 4, and in a non-limiting example, data broker engine 66a, per the schema and rules provided by adapter application 86a, receiving an ascertained location given the input field of IMSI=310150123498743 and Required Location Resolution=Cell/Sector, and [0044] for other types of applications, other than the location query application 82a, also being configured to operate with system 50 or system 50a. The data broker engine, which is remote from the client machine, passes 310150123498743 and Cell/Sector to the IMSI and Required Location Resolution fields of Table 4. The data broker engine implements security by determining client permissions. The data broker engine includes the data and capability of handling a plurality of applications implemented on the application server.); 
receive, at a request emulator [data broker engine] remote from the non-native computing system, the service request from a service proxy [location request application] that has been processed by the at least one form processor and resides at the intermediate computing system (see e.g., [0024] for the term "computing elements" referring to, in FIG. 1, application server 58 and computing element components being interconnected by a microcomputer comprised of one or more central processing units 220, [0026] for application 82 executing on application server 58, and [0030] for server 58a being a web-server so that queries from clients 54a are received via an Internet connection that characterizes links 62a and 70a and application 82a being thus a web-application that is written in Hypertext markup language (HTML) and Java, and being configured to receive a name (e.g. "John Smith") of a given subscriber from a client machine 54a, and, to access Data Sources 74a via broker engine 66a. The data broker engine, which is remote from the client machine, receives the location query from the location request application. The location request application is processed by the central processing unit and resides at the application server.); and 
modify, at the request emulator, the service request into a modified service request that comprises information about the at least one form field identifier based in part or in whole upon at least one requirement [schema] of the native application residing on the native computing system (see e.g., [0037] for Block 310 comprising mapping the data operation from block 305 into a specific non-native format, the specific non-native format corresponding with the Data Source(s) 74a that are relevant to the data operation from block 305, and adapter application 86a being configured to provide a schema that maps the request and data provided by application 82a to a request to Data Source 74a-1 using the Name and MSISDN fields to retrieve an IMSI. The data broker engine modifies the location query into a modified location query that comprises information about the table field identifiers based upon the schema of the adapter application residing at the data broker engine.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moss et al. (International Publication No. 2011/073125) for authentication credentials including a combination of an application identifier associated with client application 602, an application version associated with client application 602, an identifier associated with request 608, and one or more authentication credentials associated with a user or account, if any (see p. 16, lines 24-30). Applicant’s published specification recites that “[t]he shown sample user-supplied metadata parameter set comprises a user credential 502 (e.g., a user name, a password, etc.), an application name 504 (e.g., payroll, accounts billable, etc.), an application version 506 (e.g., v1.2.304), a form name 508, a form field name 510.sub.1, a form field value 512.sub.1, and a requested operation 514.sub.1 (e.g., create, read, update, delete, etc.)” (see [0066]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




05-06-2022
/DARA J GLASSER/Examiner, Art Unit 2161                       



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161